DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by E.R. Squibb & Sons (EP 0 068 712 A1) hereinafter “ER”.
Regarding claim 15, ER teaches a male urine collection device (pg. 2, ln. 10-12- “The present invention is an incontinence device comprising a condom having an outlet hole for urine”) comprising: a tubular member (sheath condom 15, Fig. 4) with a first end (region 15, Fig. 1) and a second end (end 28a, Fig. 4); the tubular member configured to fold over on itself to form a first sheath (Fig. 4 – see sheath condom 16 folded over itself forming a first sheath, wherein the first sheath is surrounding the tip of penis 22; pg. 3, ln 11-14 – “a length of the condom is folded away from the body over the head of the penis and serves as a conduit for discharged urine.”) and a second sheath (Fig. 4 – see remainder 28 as forming a second sheath), wherein the first sheath is configured to be positioned around a penis (Figs. 4-5 – see said first sheath positioned around the tip of penis 22) and the second sheath is outboard of the first sheath (Figs. 4-5 – see remainder 28 outboard said first sheath); wherein the second sheath defines an interior volume (Fig. 4 – see remainder 28 having an interior volume)) and is configured to in fluid communication with a fluid collection bag (container 30, Fig. 4; pg. 7, ln 9-11 – “the tubular part 28 
Regarding claim 16, dependent from claim 15, ER teaches the claim limitation wherein a first opening in the first sheath (hole 18, Figs. 1, 5- see hole 18 located in said first sheath) is configured to allow an indwelling catheter drain tube to pass through the first opening (hole 18 is larger than the urethral opening and, therefore, is capable of allowing an indwelling catheter drain tube to pass through)) and wherein a second opening in the second sheath (Fig. 4 – see open end 28a as having an opening) is configured to be secured around the drain tube (opening of open end 28a is capable of being secured around a drain tube).  
Claim(s) 15 and17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Carter (US 2012/0316522 A1).
	Regarding claim 15, Carter teaches a male urine collection device (para [0009] – “The present invention is an external catheter”) comprising:
a tubular member (Figs. 12, 16 – see tubular member as elongated tubular component; (para [0009] – “the urine flow through a tube running along the entire length of the user’s leg toward the user’s ankle and foot”) with a first end and a second end (Fig. 16 – see said tubular member having a first, top end and a second, lower end); the tubular member configure to fold over on itself to form a first sheath and a second sheath (the tubular member of Carter is capable of folding over on itself to form a first sheath and a second sheath; para (0045] - "The tube is a foldable thin-walled tube that has pliability.), wherein 
	Regarding claim 17, Carter teaches the male urine collection device of claim 15, further comprising a second retaining loop (Fig. 1 – see second retaining loop as version 2 of a flange) having an inner diameter and an outer diameter (Fig. 1 – see version 2 of flange as having an inner diameter and an outer diameter), the outer diameter of the first retaining loop being greater than the inner diameter .
	Claim 18 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Moss (US 3,559,651).
Regarding claim 18, Moss teaches a male urine collection device (col 2, ln 20-21 – “the urinal 10 is placed against a person’s body at the crotch to receive the male organ”) comprising a first sheath (a chamber 14) with a first end (upper end 16) comprising a first opening (Fig. 4 –see top end of bag A having an opening) and a second end (Fig. 4 – see bottom end of a bag A as a second end) comprising a second opening (Col 2, ln 2-4 – “The outlet 15 operates as a flutter valve permitting the discharge of urine from the bag A into collection bag B”), the first opening configured to allow the penis to be inserted into the first end of the first sheath (co 2, ln 15-16 – “The collar C is held in position to retain the male organ therein”), the second end configured to extend past the glans of the penis (device is intended to function as described, since the valve 15 would not properly function if the glans of the penis extended past the second end), and the second opening comprising a flutter valve (flutter valve 15, Fig. 4 – see flutter valve 15 positioned on bottom end of bag A); and a second sheath (bag B, Fig. 4) attached to the exterior of the first sheath (Fig. 4 – see bag B attached to exterior of bag A; col 2, ln 6-9- “The urine collection bag B is a fluid tight receptacle open at its upper end 16 which is sealed to the outer periphery of the collar C forms a fluid tight chamber 17 having its edges heat sealed”), the second sheath outboard of the second end of the first sheath (Fig. 4- see bag B outboard of bag A) and defining an interior volume (Fig. 4 – see bag B defining an interior volume).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2012/03165522 A1), in view of E.R. Squibb & Sons (EP 0 068 712 A1) hereinafter “ER”.
	Regarding claim 1, Carter teaches a fluid collection device (para (0009]) comprising:
a tubular member (Figs. 12,16 - see tubular member as elongated tubular component; para (0009]) comprising a first end with a first opening (Fig. 16 - see said tubular member having a first, top end wherein said end is inherently open) and a second end with a second opening (Fig. 16 - see said tubular member having a second, lower end, wherein said end is inherently open), a portion of the first end configured to be adhesively secured to a user (the first end of the device of Carter is capable of 
a first retaining loop (Fig. 12 - see first retaining loop as middle ring) having an inner diameter and an outer diameter (Fig. 12 - see middle ring having an inner diameter and an outer diameter), a second retaining loop (Fig. 1 - see second retaining loop as version 2 of a flange) having an inner diameter and an outer diameter (Fig. 1 - see version 2 of flange having an inner diameter and an outer diameter), the inner diameter of the second retaining loop being less than the outer diameter of the first retaining loop (the flange of Carter inherently  has an inner diameter less than the outer diameter of the middle ring of Carter as the ring is secured to the exterior of the flange, para (0034]).
While Carter discloses the tubular member capable of being folded and providing a fluid tight seal (para (0045] - "The tube is a foldable thin-walled tube that has pliability. Accordingly, the locking ring deforms a portion of the pliable tube to conform to the shape of and rest along the walls of the indentation, so that the locking ring provides a leak proof seal between the flange and tube"), Carter fails to specifically teach the second end configured to fold around the first end forming a first sheath and a second sheath wherein the second sheath is outboard of the first sheath and defines an interior volume; and
the first retaining loop configured to be positioned outboard of the first sheath and inboard of the second sheath.
In similar art, ER teaches a fluid collection device (pg. 2, In 10-12) comprising: a tubular member (sheath condom 16, Fig. 4) comprising a first end (region 15, Fig. 1) with a first opening (hole 18, Figs. 1,5) and a second end (end 28a, Fig. 4) with a second opening (Fig. 4 - see end 28a as having a second opening), a portion of the first end configured to be adhesively secured to a user (pg. 6, In 16-17).
ER further teaches the second end configured to fold around the first end forming a first sheath (Fig. 4 - see end 28a folded over said first end forming a first sheath, wherein the first sheath is 
a first retaining loop (ring 26, Fig. 5) having an inner diameter and an outer diameter (Figs. 1,5 - see ring 26 having an inner diameter and an outer diameter), the first retaining loop configured to be positioned outboard of the first sheath and inboard of the second sheath (Figs. 4-5 - see ring 26 positioned around penis 22 outboard of said first sheath and inboard remainder 28).
In view of ER, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have employed the tubular member configuration of ER within the device of Carter in order to better secure the tubular member to the user, thereby enhancing comfort of the wearer while improving upon the fluid tight seal.
Regarding claim 2, Carter in view of ER teaches the fluid collection device of claim 1. Carter further teaches wherein the tubular member is configured to attach to a fluid collection bag (Fig. 16 - see said tubular member attached to fluid collection bag positioned on a thigh of a user). ER further teaches wherein the second sheath (remainder 28; Fig. 4) is configured to attach to a fluid collection bag (container 30, Fig. 4; pg. 7, In 9-11).
Regarding claim 3, Carter in view of ER teaches the fluid collection device of claim 1. Carter further teaches wherein the second retaining loop is configured to attach to a harness (Fig. 1 - see flange version 2 as having an opening at the top, wherein said opening is capable of being attached to a harness).
Regarding claim 6, Carter in view of ER teaches the fluid collection device of claim 1. ER further teaches wherein the first sheath is configured to extend beyond the glans of the penis (Fig. 4 - see said first sheath positioned on the glans of the penis and extending beyond/above the penis glans, further, 
Regarding claim 13, Carter in view of ER teaches the fluid collection device of claim 1. Carter further teaches wherein the first retaining loop is configured to be affixed around a penis (para (0011] - "The groin piece is preferably made from flexible but rigidly shaped silicone which is anatomically shaped to rest on the user's pelvis and has an opening through which the user's penis is extended") and avoid substantial compression of the penis (device is intended to function as described, para (0011]).
Regarding claim 14, Carter in view of ER teaches the fluid collection device of claim 1. ER further teaches comprising an adhesive layer (adhesive 20, Fig. 1) positioned at the first end of the tubular member (Fig. 1 - see adhesive 20 positioned on first end/head region 15). In view of ER, it would have been obvious to a person having ordinary skill in the art to have employed the adhesive layer of ER within the device of Carter in order to better secure the device to the user, thereby enhancing comfort and functionality.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 3,559,651) in view of White (US 2010/0125260 A1).
Regarding claim 19, Moss teaches the male urine collection device of claim 18. Moss fails to specifically teach wherein the first end of the first sheath comprises one or more vent openings to allow airflow to a portion of the penis. 
However, White teaches a male urine collection device (device  10, Fig. 1; para [0020] - "device  for men to manage the involuntary  loss  of bladder control") including  a first sheath (layer 50, Fig. 1; Fig. 1 - see body of layer 50 as a sheath), the first sheath having a first end with an opening (top end of layer 50, Figs. 1-2 - see top end of layer 50 as having an opening) and a second .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 3,559,651) in view of E.R. Squibb & Sons (EP 0 068 712 A1) hereinafter “ER”.
Regarding claim 20, Moss teaches the male urine collection device of claim 18. While Moss teaches a secure fitting of the device to a user (col 2, In 33-38 - "The inner plastic bag A will receive the urine and permit its discharge through the flutter valve 15 into the outer urine containing pouch B. No matter what reclining position is assumed by the user of my disposable urinal, none of the urine contained in the outer bag B will leak or spill therefrom"), Moss fails to specifically teach wherein the second end of the first sheath comprises an adhesive layer. 
However, ER teaches a fluid collection device (pg. 2, In 10-12) comprising: a tubular member (sheath condom 16, Fig. 4) comprising a first end (region 15, Fig. 1) with a first opening (hole 18, Figs. 1,5) and a second end (end 28a, Fig. 4) with a second opening (Fig. 4 - see end 28a as having a second opening), a first sheath (Fig. 4 - see end 28a folded over said first end forming a first sheath, wherein the first sheath is  surrounding  the tip of penis 22; pg. 3, In 11-14) and a second sheath (Fig. 4 - see remainder  28 as forming a second sheath) wherein the  second  sheath is outboard of the first sheath (Figs.  4-5- see remainder 28 outboard said first sheath) and defines an interior volume (Fig. 4 - see remainder 28 having an interior volume). ER further teaches 
In view of ER, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art wo which the claimed invention pertains to have employed the adhesive layer of ER within the device of Moss in order to improve the securing and sealing means of the device, thereby improving upon the functionality.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2012/03165522 A1) in view of E.R. Squibb & Sons (EP 0 068 712 A1) hereinafter “ER”, further in view of Youssef (US 2007/0142793 A1).
Regarding claim 4, Carter in view of ER teaches the fluid collection device of claim 3. Carter further teaches further comprising a strap (Fig. 13 - see a strap connected to a flange), and the strap configured to connect the second retaining loop to a harness (Fig. 13- see strap having a clip at a top end; para (0034) - "the securing mechanism may be a strap that is secured the user's belt or a button of the user's pants"). Carter fails to specifically teach further including a harness, the harness configured to be positioned around a user.
However, Youssef teaches a fluid collection device (para (0001] - "The present invention relates to a female incontinence device, in particular an external incontinence device") including a strap (strap part 1, Fig. 2), wherein the strap is configured to connect to a harness (harness 17, Fig. 3; para [0022] - "The front 11 or rear 12 support straps of the incontinence device can be attached by the attachment points 19 to the corresponding  front 15 or rear 16 support  straps of the harness by the attachment  points 20"), the harness configured to be positioned around a user (Fig. 6 - see harness 17 positioned around a user). In view of Youssef, it would have been obvious to a person having ordinary skill in the art to have employed the strap and harness configuration of 
Regarding claim 5, Carter in view of ER in view of Youssef teaches the fluid collection device of claim 4. Carter is generally silent as to the material of the strap and fails to specifically teach wherein the strap is elastic. Youssef further teaches wherein the strap is elastic (para [0010] - "The strap portion can for example be connected to the support means by a number of elastic straps"; para [0021] - "a strap part 1 made of a flexible, elastic silicon rubber material").
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2012/03165522 A1) in view of E.R. Squibb & Sons (EP 0 068 712 A1) hereinafter “ER”, further in view of Moss (US 3,559,651).
Regarding claim 8, Carter in view of ER teaches the fluid collection device of claim 1. While Carter further teaches the device including a valve (para [0015] - "The collection device may be emptied into a toilet using a valve"), Carter fails to specifically teach wherein the first sheath comprises a flutter valve. In similar art, Moss teaches a fluid collection device (col 1, In 3 - "This invention relates to a body-worn disposable urinal") including a sheath (urinal 10, Fig. 3), and a retaining loop (collar C, Fig. 4). Moss further teaches wherein the first sheath comprises a flutter valve (flutter valve 15, Fig. 4). 
In view of Moss, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have employed the flutter valve of Moss within the first sheath of Carter in view of ER in order to ensure collected fluid remains away from the user, thereby enhancing the sanitation of the device.
Regarding claim 9, Carter in view of ER teaches the fluid collection device of claim 1. While Carter further teaches the device including a valve (para [0015]), Carter fails to specifically teach 
In view of Moss, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have employed the flutter valve of Moss within the first sheath of Carter in view of ER in order to ensure collected fluid remains away from the user, thereby enhancing the sanitation of the device.
Regarding claim 10, Carter in view of ER teaches the fluid collection device of claim 1. While Carter further teaches the device including a valve (para [0015]), Carter fails to specifically teach wherein the second sheath comprises at least one flutter valve. In similar art, Moss teaches a fluid collection device (col 1, In 3) including a retaining loop (collar C, Fig. 4) and a sheath (urinal 10, Fig. 3). Moss further teaches wherein the sheath includes at least one flutter valve (flutter valve 15, Fig. 4 - see flutter valve 15 positioned within bag B of urinal 10). In view of Moss, it would have been obvious to a person having ordinary skill in the art to have employed the flutter valve of Moss within the second sheath of Carter in view of ER in order to ensure collected fluid remains away from the user, thereby enhancing the sanitation of the device.
Claim 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2012/03165522 A1) in view of E.R. Squibb & Sons (EP 0 068 712 A1) hereinafter “ER”, further in view of Goulter ( US 5,380,312 A).
Regarding claim 7, Carter in view of ER teaches the fluid collection device of claim 6. While Carter in view of ER teaches wherein the first sheath is configured to allow a drain tube to pass through the first opening (the devices of Carter and ER are capable of allowing a drain tube to pass through opening in the first sheath), Carter in view of ER fails to specifically teach the drain tube, 
However, Goulter teaches a fluid collection device (col 2, In 19-21 - "one object and advantage of the present invention is to provide a condom-like male urinary incontinence device which is spill­ proof and leak-proof') including a first sheath (shield 25, Fig. 1) having a first end with an opening  (Fig. 1 - see first end of shield 25 as leftmost end having passage 47) and a second end with an opening (Fig. 1 - see shield 25 having rightmost end with opening); a second sheath (compartment 23, Fig. 1) defining an interior volume (Fig. 1 - see compartment 23 defining an interior volume); and wherein the second sheath is outboard the first sheath (Fig. 1 - see compartment 232 outboard shield 25). Goulter further teaches a drain tube (barrel 51 of valve 50, Figs. 2,3), wherein the first sheath is configured to allow a drain tube to pass through the first opening (Fig. 2 - see valve 50 within passage 47), and wherein the drain tube is configured to drain fluid into the interior volume defined by the second sheath (device is intended to function as described, col 3, In 65-67 - "non-return valve 50 (FIGS. 1 and 3) permits fluid to flow unrestricted in one direction through it, in the direction of arrow .F."). 
In view of Goulter, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have employed drain tube of Goulter within the device of Carter in view of ER in order to ensure proper draining of the collected fluids, thereby enhancing the functionality and sanitation of the device.
Regarding claim 11, Carter in view of ER teaches the fluid collection device of claims 1. While Carter in view of ER teaches the device having a valve for draining fluid (para [0015] of Carter - "The collection device may be emptied into a toilet using a valve positioned at a bottom of the collection device") and wherein the device can have a fluid collection bag (Fig. 16. see tubular 
However, Goulter teaches a fluid collection device (Abstract – “Device for use by males with incontinence problems has an elastomeric urine collecting compartment sized to hold a quantity of urine.”) including a first sheath (skin shield 25, Fig. 1) having a first end with an opening (a fluid passage 47; Fig. 1) and a second end with an opening (open end 21; Fig. 1; Abstract -  having a top end with an open end 21 through which the user's penis is disposed); and a second sheath (outer-urine collecting compartment 23, Fig. 1), wherein the second sheath is outboard the first sheath (col. 3, lines 23-26 – “It has a large open end 21 which divides into two compartments, i.e., an outer urine collection compartment 23, and a skin shield, or inner condom sheath”). Goulter teaches a non-return valve 50 attached to the first sheath (skin shield 25; Fig. 1) and a screw-off or pull-out plug valve fluid outlet 35 attached to the second sheath (outer-urine collection compartment 23).  Col. 5, lines 47-67, states “All non-return valves react to prevent liquids from passing back in the direction from which they came. Many, however, require more fluid pressure to open the valve than is provided by the flow of urine from the penis. Such valves would not be suitable for this device, as some urine would remain behind, trapped within the inner condom sheath, along with the penis. The non-return valves of FIGS. 3, 12, 13, and 14 have in common the capacity to allow a liquid, such as urine, an unrestricted and complete one way fluid passage, so that the inner condom sheath is thoroughly drained and the penis is never immersed in urine.”
In view of Goulter, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have employed the one way valves of Goulter within the device of Carter connected to a collection bag to ensure proper draining of the collected fluids as taught by Goulter.
Claim 12 is rejected under 35 U.S.C. 103 as being patentable over Carter (US 2012/03165522 A1) in view of E.R. Squibb & Sons (EP 0 068 712 A1) hereinafter “ER”, further in view of Lecher (US 2012/0130297 A1).
Regarding claim 12, Carter in view of ER teaches the fluid collection device of claim 1.  Carter teaches further comprising a fluid collection bag (Fig. 16 – see tubular member attached to fluid collection bag positioned on a thigh of a user).  Carter and ER fail to specifically teach wherein the fluid collection bag comprises tongue and groove seals. 
However, Lecher teaches a stoma pad including a tongue-in-groove type surface.  Specifically para [0018] states “In another embodiment, the slit 26 is provided with a tongue-in-groove type of surface for creating a seal between the two facing slit surfaces. As particularly illustrated in FIGS. 1 and 3, such a feature is shown as a tongue 28 which nests and fits into a recess 30 opposite the tongue. Any other convenient types of securing surfaces and components with other shaped flanges and interlocking or receiving grooves or channels for achieving the same results may be used as understood by those skilled in the art.” 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the fluid collection bag of Carter and ER to comprise a tongue and groove type surface to form a seal between two facing surfaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781